Citation Nr: 1105491	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  07-33 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a right knee injury, status post medial 
meniscectomy.

2.  Entitlement to an evaluation in excess of 10 percent for 
right knee arthritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1972 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2006 rating decision of the above Department of 
Veterans Affairs (VA) Regional Office (RO).

FINDINGS OF FACT

1.  In a January 2011 written statement, prior to the 
promulgation of a decision in the appeal, the Veteran advised the 
Board that he wished to withdraw his appeal of the denial of an 
evaluation in excess of 30 percent for a residuals of a right 
knee injury, status post medial meniscectomy.

2.  In a January 2011 written statement, prior to the 
promulgation of a decision in the appeal, the Veteran advised the 
Board that he wished to withdraw his appeal of the denial of an 
evaluation in excess of 10 percent for right knee arthritis.


CONCLUSIONS OF LAW

1.  Because the Veteran has withdrawn his appeal relating to the 
issue of entitlement to an evaluation in excess of 30 percent for 
the residuals of a right knee injury, status post medial 
meniscectomy, the Board does not have jurisdiction to consider 
that claim.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 20.101, 20.202, 20.204 (2010).

2.  Because the Veteran has withdrawn his appeal relating to the 
issue of entitlement to an evaluation in excess of 10 percent for 
right knee arthritis, the Board does not have jurisdiction to 
consider that claim.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.101, 
20.202, 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. § 
20.204 (2010).

By a February 2006 rating decision, the RO denied the Veteran's 
claim for an evaluation in excess of 30 percent for residuals of 
a right knee injury, status post medial meniscectomy, and for an 
evaluation in excess of 10 percent for right knee arthritis.  The 
Veteran filed a notice of disagreement as to that determination, 
a statement of the case was issued in September 2007, and he 
perfected his appeal by filing a VA Form 9 in October 2007.

In a January 2011 written statement, the Veteran withdrew his 
appeal for increased evaluations for residuals of a right knee 
injury, status post medial meniscectomy, and right knee 
arthritis.  Hence, there remain no allegations of errors of fact 
or law for appellate consideration on these issues.  Thus, the 
Board does not have jurisdiction to review them, and they must 
therefore be dismissed, without prejudice.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).

ORDER

The appeal for an evaluation in excess of 30 percent for 
residuals of a right knee injury, status post medial 
meniscectomy, is dismissed.

The appeal for an evaluation in excess of 10 percent for right 
knee arthritis is dismissed.

___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


